DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The applicant is requested to update the status of related applications on page 1 of the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (2018/0109992) in view of Yamada et al (2020/0337053).
Regarding claim 1, Lee discloses a method, comprising: determining a User Equipment (UE) state (see an RRC state indicates whether an RRC layer of the UE is logically connected to an RRC layer of the E-UTRAN in paragraphs 0041, 0043); receiving a paging based on the UE state (see In RRC_IDLE, the UE may receive broadcasts of system information and paging information in paragraphs 0041 and In RRC_IDLE, the UE specifies the paging DRX cycle.  Specifically, the UE monitors a paging signal at a specific paging occasion of every UE specific paging DRX cycle in paragraphs 0043); obtaining paging information for System Information 
Regarding claim 2, Lee discloses wherein determining the UE state is to determine whether the UE is in radio resource control (RRC) connected mode or RRC idle mode (see The RRC state may be divided into two different states such as an RRC idle state (RRC_IDLE) and an RRC connected state (RRC_CONNECTED) in paragraph 0041). 
Regarding claim 3, Lee discloses wherein receiving paging based on the UE state is receiving a paging message carrying SI updates notification information in a control channel by the UE in radio resource control (RRC) connected mode (see system information (SI) update in paragraphs 0149; a paging control channel (PCCH) in paragraphs 0038; and RRC in paragraphs 0041, 0143, 0149). 
Regarding claim 4, Lee discloses wherein receiving paging based on the UE state is receiving a paging message carrying SI updates notification information and UE ID information by the UE in radio resource control (RRC) idle mode (see paragraphs 0041, 0043, 0149 and the 
Regarding claim 5, Lee discloses wherein receiving paging based on the UE state is receiving a control channel in one subframe and receiving a data channel in the same or a different subframe (see specific symbol(s) of the subframe, such as the first symbol of the subframe, may be used for a physical downlink control channel (PDCCH) in paragraph 0034). 
Regarding claim 6, Lee discloses wherein receiving paging based on the UE state can be dependent on paging occasions (POs) configured in different frequency resources for UE in radio resource control (RRC) connected mode or RRC idle mode (see In RRC_IDLE, the UE specifies the paging DRX cycle.  Specifically, the UE monitors a paging signal at a specific paging occasion of every UE specific paging DRX cycle in paragraph 0043). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yamada as applied to claim 1 above, and further in view of Stern-Berkowitz et al (2017/0280481).
Regarding claim 7, Lee doesn't specifically disclose some paging occasions (POs) are for the UE in radio resource control (RRC) connected mode and some POs are at least for the UE in RRC idle mode. However, this feature is well known in the art. Stern-Berkowitz discloses this feature (see a WTRU (e.g., a WTRU in idle or connected mode) may monitor one or more POs in a system information modification period in paragraph 0076). The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

Response to Arguments
Applicant's arguments filed 11/30/20 have been fully considered but they are not persuasive. 
The applicant argued that Claims 1 has been amended to include the limitation “wherein the SI updates notification is carried by a paging message in a control channel”, and Applicant believes that at least the newly included claim feature is not disclosed by Lee(2018/0109992). This argument is not persuasive because Lee discloses a paging control channel (PCCH) in paragraph 0038. In addition, Yamada discloses the system information that needs to be updated as option information in the paging channel (PCH), or by transmitting the special information attached on the physical downlink control channel (PDCCH) that is used when scheduling is executed for the paging channel (PCH) in paragraphs 0221). The applicant further argued that According to paragraph [0139] of Lee, as the SI update is not provided by MAC layer, it can be reasonably inferred that the SI update is not provided by control channels in MAC channel. Thereby, Lee does not disclose the newly added feature “wherein the SI updates notification is carried by a paging message in a control channel”. This argument is irrelevant because the claims do not describe the SI update is provided by MAC layer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472